SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust, 2017 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer’s ID (CNPJ): 43.776.517/0001-80 Company Registry (NIRE): 35.3000.1683 -1 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON AUGUST 21, 2017 DATE, TIME AND VENUE: August 21, 2017, at 11:00 p.m., at the headquarters of Companhia de Saneamento Básico do Estado de São Paulo (“Company”), at Rua Costa Carvalho, nº 300, Pinheiros, CEP05429-000, in the city and state of São Paulo . CALL NOTICE: Call Notice published in the “São Paulo Official Gazette”, Business Section, on: (i) July 21, 2017, (ii) July 22, 2017, and (iii) July 25, 2017, on pages 37, 22 and 22, respectively, and in the Valor Econômico newspaper, on: (i) July 21, (ii) July 22, and (iii) July 25, 2017, on pages B9, A9 and B9, respectively. ATTENDANCE: Shareholders representing seventy-six point seven percent (76.7%) of Company’s voting capital, as per the signatures on the Shareholders’ Attendance Book. Also attended: Jerônimo Antunes, independent member of the Board of Directors and Coordinator of the Audit Committee, Angela Beatriz Airoldi, Investor Relations Manager, Priscila Costa da Silva and John Emerson da Silva, Investor Relations Management Analysts, Beatriz Helena de Almeida and Silva Lorenzi and Ieda Nigro Nunes Chereim, lawyers of the Legal Department. PRESIDING : Chairman: Jerônimo Antunes. Secretary: Marialve de S. Martins. INFORMATION : The Management proposal and other related documents were made available to the shareholders at the Company’s headquarters and on its website, as well as on the websites of the CVM and the BM&FBOVESPA. AGENDA : I. To increase from seven to eight the number of members of the Company’s Board of Directors for the current term of office, to be ended on the 2018 Annual Shareholders’ Meeting. II . To elect a member of the Board of Directors to complete the remaining term of office until the 2018 Annual Shareholders’ Meeting. III . To rectify the annual overall compensation of management and members of the Fiscal Council for the fiscal year 2017, approved at the Company’s Annual Shareholders’ Meeting held on April 28, 2017. CLARIFICATIONS: The matters in the agenda were analyzed by the State Capital Defense Council – CODEC, pursuant to Report 102/2017, of August 11, 2017, whose voting guidelines were presented by the representative of the shareholder Treasury Office of the State of São Paulo. RESOLUTIONS: After analyzing the matters for subsequent vote, the attending shareholders resolved: I. To approve, by a majority of the attending shareholders, with 99.61% votes in favor, represented by 522,001,324 shares; 0.026% votes against, represented by 137,062 shares; and 0.36% abstentions, represented by 1,907,309 shares, the establishment of eight members of the Company’s Board of Directors . II . To approve, by a majority of the attending shareholders, with 99.23% votes in favor, represented by 520,004,683 shares; 0.41% votes against, represented by 2,128,444 shares; and 0.36% abstentions, represented by 1,912,568 shares, the election of LUCAS NAVARRO PRADO , Brazilian citizen, married, lawyer, holder of identification document (RG) number 86964 SSP/MS and inscribed in the roll of individual taxpayers (CPF/MF) under number 911.403.821-87, domiciled at SQN 203 Bl. E, Ap. 405, Asa Norte, Brasília/DF, in compliance with legal and statutory requirements, including those provided for in article 17 of Federal Law 13,303/2016, to compose the Company’s Board of Directors as Independent Board Member , pursuant to paragraph 1, article 22 of Federal Law 13,303/2016 and item 4.3.3 of Section IV of the BM&FBOVESPA’s Novo Mercado Listing Regulations. The Board member elected herein must perform his duties in accordance with the Company’s Bylaws, with a unified term of office until the Annual Shareholders’ Meeting that approves the 2017 accounts, pursuant to the caput of article 140, of Federal Law 6,404/76, whose compensation will be established in accordance with CODEC’s guidelines, pursuant to CODEC Report 001/2007, the receipt of which is subject to compliance with the conditions envisaged in CODEC Report 116/2004. The Board member will also be entitled to a “pro rata temporis” reward mentioned in CODEC Report 057/2003 and article 4 of CODEC Resolution 01/91. The investiture in the position of Board member shall comply with requirements, impediments and procedures set forth in the Bylaws, in Federal Laws 6,404/76 and 13,303/2016 and other legal provisions in force, including with regards to the delivery of a Declaration of Assets, which shall comply with the applicable state regulation, and the signature of the investiture instrument drawn up in the Company’s records, as well as the clearance declaration and the Instrument of Consent, provided for in the BM&FBOVESPA’s Novo Mercado Listing Regulations. III . To approve, by a majority of the attending shareholders, with 95.48% votes in favor, represented by 500,374,505 shares; 4.06% votes against, represented by 21,280,795 shares; and 0.46% abstentions, represented by 2,390,395 shares, the rectification of the annual overall compensation of Management and members of the Fiscal Council for 2017, approved at the Company’s Annual Shareholders’ Meeting of April 28, 2017. The Board members ratified the individual monthly compensation, corresponding to twenty thousand, five hundred and ninety reais (R$20,590.00) for the Executive Officers; six thousand, one hundred and seventy-seven reais (R$6,177.00) for the Board members; ten thousand, eighty-six reais and forty-nine centavos (R$10,086.49) for the Audit Committee members, and four thousand, one hundred and eighten reais (R$4,118.00) for the Fiscal Council members, pursuant to CODEC’s guidelines in force. The Board members also approved the maximum limit for the 2017 overall compensation, considering the current composition of the statutory bodies, which includes fixed compensation and other benefits provided for in CODEC Reports governing this matter, in addition to related charges, totaling four million, five hundred and fifty-four thousand, eight hundred fifty-seven reais and ninety centavos (R$4,554,857.90). The drawing up of these minutes in summary format and its publication omitting the signatures of the attending shareholders, pursuant to article 130, paragraphs 1 and 2, of Brazilian Corporation Law, was authorized. CLOSURE AND DRAWING UP OF THE MINUTES : There being no further business to address, the Meeting was adjourned for the drawing up of these minutes, which were read, approved and signed by the Chairman, the Secretary and all attending shareholders, who comprise the quorum necessary for the resolutions to be made. DOCUMENTS FILED AND ATTACHED. The votes cast by the shareholders were attached to these minutes, which were initialed by the Secretary and filed at the Company’s headquarters. São Paulo, August 21, 2017. Presiding Board: JERÔNIMO ANTUNES Chairman MARIALVE S. MARTINS Secretary Attending shareholders: CAMILA ROCHA CUNHA VIANA (representing the State Secretary of Finance) RICARDO J. M. GIMENEZ (representing The Bank Of New York Mellon ADR Department) RICARDO J. M. GIMENEZ (representing the shareholder Itaú Unibanco S.A.) COHEN & STEERS SICAV PUBLIC EMPLOYEES RETIREMENT ASSOCIATION OF NEW MEXICO STICHTING JURIDISCH EIGENAAR ACTIAM BELEGGINGSFONDSEN RICARDO J. M. GIMENEZ (representing the shareholder HSBC CTVM S.A.) BEST INVESTMENT CORPORATION RICARDO J. M. GIMENEZ (representing the shareholder Banco BNP Paribas Brasil S.A.) LGT SELECT FUNDS - LGT SELECT EQUITY EMERGING MARKETS RICARDO J. M. GIMENEZ BUREAU OF LABOR FUNDS-LABOR INSURANCE FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND CONSTRUCTION & BUILDING UNIONS SUPERANNUATION FUND FRANKLIN TEMPLETON INVESTMENT FUNDS JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND JPMORGAN BRAZIL INVESTMENT TRUST PLC JPMORGAN FUNDS JPMORGAN FUNDS (IRELAND) ICAV JPMORGAN FUNDS LATIN AMERICA EQUITY FUND NEW YORK STATE COMMON RETIREMENT FUND NEW YORK STATE COMMON RETIREMENT FUND OPTIMIX WHOLESALE GLOBAL EMERGING MARKETS SHARE TRUST PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO T.ROWE PRICE QM GLOBAL EQUITY FUND THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045828 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045829 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045835 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045792 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045795 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045796 VANGUARD TOTAL INTERNATIONAL STOCK INDEX FUND, A SERIES OF VANGUARD STAR FUNDS VANTAGETRUST III MASTER COLLECTIVE INVESTMENT FUNDS TRUST TELSTRA SUPER PTY LTD AS TRUSTEE FOR TELSTRA SUPERANNUATION SCHEME RICARDO J. M. GIMENEZ (representing the shareholder Citibank N.A) 1 AB FCP II - EMERGING MARKETS VALUE PORTFOLIO AB VARIABLE PRODUCTS SERIES FUND, INC - AB INTERNATIONAL GROWTH PORTFOLIO ABBEY LIFE PENSIONS MANAGED FUND ABBEY PENSION INTERNATIONAL FUND ABERDEEN INVESTMENT FUNDS ICVC III - ABERDEEN GLOBAL EMERGING MARKETS QUANTITATIVE EQUITY FUND ACADIAN EMERGING MARKETS EQUITY FUND ACADIAN EMERGING MARKETS EQUITY II FUND, LLC ACM GLOBAL INVESTMENTS ADVANCED SERIES TRUST - AST BLACKROCK GLOBAL STRATEGIES PORTFOLIO ADVANCED SERIES TRUST - AST PRUDENTIAL FLEXIBLE MULTI-STRATEGY PORTFOLIO ADVANCED SERIES TRUST - AST PRUDENTIAL GROWTH ALLOCATION PORTFOLIO AGF INVESTMENTS, INC ALASKA COMMON TRUST FUND AMERICAN AIRLINES INC., MASTER FIXED BENEFIT PENSION TRUST AMERICAN AIRLINES INC., MASTER FIXED BENEFIT PENSION TRUST AMERICAN HEART ASSOCIATION, INC. ARGO GLOBAL LISTED INFRASTRUCTURE LIMITED ARIZONA PSPRS TRUST ASCENSION HEALTH MASTER PENSION TRUST AT&T UNION WELFARE BENEFIT TRUST AXA ROSENBERG EQUITY ALPHA TRUST BELL ATLANTIC MASTER TRUST BLACKROCK CDN MSCI EMERGING MARKETS INDEX FUND BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. BMO GLOBAL BALANCED FUND BMO MSCI EMERGING MARKETS INDEX ETF AMERICAN AIRLINES INC., MASTER FIXED BENEFIT PENSION TRUST AMERICAN AIRLINES INC., MASTER FIXED BENEFIT PENSION TRUST AMERICAN HEART ASSOCIATION, INC. ARGO GLOBAL LISTED INFRASTRUCTURE LIMITED ARIZONA PSPRS TRUST ASCENSION HEALTH MASTER PENSION TRUST AT&T UNION WELFARE BENEFIT TRUST AXA ROSENBERG EQUITY ALPHA TRUST BELL ATLANTIC MASTER TRUST BLACKROCK CDN MSCI EMERGING MARKETS INDEX FUND BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. BMO GLOBAL BALANCED FUND BMO MSCI EMERGING MARKETS INDEX ETF BNY MELLON FUNDS TRUST - BNY MELLON EMERGING MARKETS FUND BOARD OF PENSIONS OF THE EVANGELICAL LUTHERAN CHURCH IN AMERICA BOSTON PARTNERS EMERGING MARKETS LONG/SHORT FUND BP PENSION FUND BP PENSION FUND BRITISH AIRWAYS PENSION TRUSTEES LIMITED - MAIN A/C BRITISH AIRWAYS PENSION TRUSTEES LIMITED - MAIN A/C BRITISH AIRWAYS PENSION TRUSTEES LTD. (MPF A/C) BRUNEI INVESTMENT AGENCY CAISSE DE DEPOT ET PLACEMENT DU QUEBEC CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CANADIAN CHRISTIAN SCHOOL PENSION TRUST FUND CATHOLIC HEALTH INITIATIVES CF DV EMERGING MARKETS STOCK INDEX FUND CHI OPERATING INVESTMENT PROGRAM LP CIBC EMERGING MARKETS INDEX FUND CITY OF FRESNO RETIREMENT SYSTEMS CITY OF LOS ANGELES FIRE AND POLICE PENSION PLAN CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST COHEN & STEERS GLOBAL INCOME BUILDER, INC. COHEN & STEERS GLOBAL INFRASTRUCTURE FUND, INC. COHEN & STEERS INC. COHEN & STEERS INC. COHEN & STEERS INFRASTRUCTURE FUND, INC. COHEN & STEERS REAL ASSETS FUND, INC COLLEGE RETIREMENT EQUITIES FUND COLORADO PUBLIC EMPLOYEES RETIREMENT ASSOCIATION COMMONWEALTH SUPERANNUATION CORPORATION COMPASS EMP EMERGING MARKET DET. ED. QUALIFIED NUCLEAR DECOMMISSIONING TRUST DEUTSCHE X-TRACKERS MSCI ALL WORLD EX US HEDGEDEQUITY ETF DREYFUS INVESTMENT FUNDS - DIVERSIFIED EMERGING MARKETS FUND DTE ENERGY COMPANY AFFILIATES EMPLOYEE BENEFIT PLANS MASTER TRUST DTE VEBA MASTER TRUST EATON VANCE COLLECTIVE INVESTMENT TRUST FOR EMPLOYEE BENEFIT PLANS - EMERGING MARKETS EQUITY FUND EMERGING MARKETS EQUITY FUND EMERGING MARKETS EQUITY INDEX MASTER FUND EMERGING MARKETS EQUITY INDEX PLUS FUND EMERGING MARKETS EX-CONTROVERSIAL WEAPONS EQUITY INDEX FUND B EMERGING MARKETS INDEX NON-LENDABLE FUND EMERGING MARKETS INDEX NON-LENDABLE FUND B EMERGING MARKETS SUDAN FREE EQUITY INDEX FUND EMPLOYEES RETIREMENT SYSTEM OF THE STATE OF HAWAII FIDELITY RUTLAND SQUARE TRUST II: STRATEGIC ADVISERS EMERGING MARKETS FUND FIDELITY RUTLAND SQUARE TRUST II: STRATEGIC ADVISERS INTERNATIONAL FUND FIDELITY RUTLAND SQUARE TRUST II: STRATEGIC ADVISERS INTERNATIONAL MULTI-MANAGER FUND FIDELITY SALEM STREET TRUST: FIDELITY EMERGING MARKETS INDEX FUND FIDELITY SALEM STREET TRUST: FIDELITY GLOBAL EX U.S. INDEX FUND FIDELITY SALEM STREET TRUST: FIDELITY SAI EMERGING MARKETS INDEX FUND FIDELITY SALEM STREET TRUST: FIDELITY SERIES GLOBAL EX U.S. INDEX FUND FIDELITY SALEM STREET TRUST: FIDELITY TOTAL INTERNATIONAL INDEX FUND FIRST INITIATIVES INSURANCE, LTD FIRST TRUST BRAZIL ALPHADEX FUND FIRST TRUST EMERGING MARKETS ALPHADEX FUND FIRST TRUST EMERGING MARKETS ALPHADEX UCITS ETF FIRST TRUST INDXX GLOBAL NATURAL RESOURCES INCOME ETF FIRST TRUST LATIN AMERICA ALPHADEX FUND FONDS DE PLACEMENT DES REGIMES COMPLENTAIRES DE RETRAITE DES DIVISIONS DE GESCA LTEE - ACTIONS GLOBALES FORD MOTOR COMPANY DEFINED BENEFIT MASTER TRUST FORD MOTOR COMPANY OF CANADA, LIMITED PENSION TRUST FRANCISCAN ALLIANCE, INC. FRANKLIN TEMPLETON ETF TRUST - FRANKLIN LIBERTYQ EMERGING MARKETS ETF FRANKLIN TEMPLETON ETF TRUST - FRANKLIN LIBERTYQ GLOBAL EQUITY ETF FSS EMERGING MARKET EQUITY TRUST FUTURE FUND BOARD OF GUARDIANS GE INVESTMENTS FUNDS, INC. GMAM GROUP PENSION TRUST II GMAM INVESTMENT FUNDS TRUST GOLDMAN SACHS ETF TRUST - GOLDMAN SACHS ACTIVEBETA ® EMERGING MARKETS EQUITY ETF GOLDMAN SACHS TRUST II- GOLDMAN SACHS MULTI-MANAGER GLOBAL EQUITY FUND GOVERNMENT EMPLOYEES SUPERANNUATION BOARD HOSPITAL AUTHORITY PROVIDENT FUND SCHEME HP INVEST COMMON CONTRACTUAL FUND IBM 401(K) PLUS PLAN IBM DIVERSIFIED GLOBAL EQUITY FUND ILLINOIS MUNICIPAL RETIREMENT FUND IMASCO HOLDINGS INCORPORATED IMPERIAL EMERGING ECONOMIES POOL INTECH GLOBAL ALL COUNTRY ENHANCED INDEX FUND LLC INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENT, A T F S R P A T/RET STAFF BEN PLAN AND TRUST INTERNATIONAL PAPER COMPANY COMMINGLED INVESTMENT GROUP TRUST ISHARES III PUBLIC LIMITED COMPANY ISHARES MSCI ACWI ETF ISHARES MSCI ACWI EX U.S. ETF ISHARES MSCI BRAZIL CAPPED ETF ISHARES MSCI BRIC ETF ISHARES MSCI EMERGING MARKETS ETF JAPAN TRUSTEE SERVICES BANK, LTD. RE: RTB NIKKO BRAZIL EQUITY ACTIVE MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. RE: STB DAIWA EMERGING EQUITY FUNDAMENTAL INDEX MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. SMTB EMERGING EQUITY MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. STB BRAZIL STOCK MOTHER FUND JNL MULTI-MANAGER ALTERNATIVE FUND JOHN HANCOCK FUNDS II INTERNATIONAL STRATEGIC EQUITY ALLOCATION FUND JOHN HANCOCK FUNDS II STRATEGIC EQUITY ALLOCATION FUND JOHN HANCOCK VARIABLE INSURANCE TRUST INTERNATIONAL EQUITY INDEX TRUST B JOHN HANCOCK VARIABLE INSURANCE TRUST UTILITIES TRUST KBI INSTITUTIONAL FUND ICAV LABORERS' AND RETIREMENT BOARD EMPLOYEES' ANNUITY & BENEFIT FUND OF CHICAGO LACM EMERGING MARKETS FUND L.P. LACM EMII, L.P. LAUDUS INTERNATIONAL MARKETMASTERS FUND LAZARD INTERNATIONAL EQUITY (ACW EX-U.S.) TRUST LAZARD INTERNATIONAL EQUITY CONCENTRADED PORTFOLIO LAZARD INTERNATIONAL EQUITY SELECT PORTFOLIO LEGAL & GENERAL COLLECTIVE INVESTMENT TRUST LEGAL & GENERAL GLOBAL EMERGING MARKETS INDEX FUND LEGAL & GENERAL GLOBAL EQUITY INDEX FUND LEGAL & GENERAL INTERNATIONAL INDEX TRUST LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGG MASON GLOBAL FUNDS PLC LEGG MASON GLOBAL FUNDS PLC LOCKHEED MARTIN CORPORATION DEFINED CONTRIBUTION PLANS MASTER TRUST LOCKHEED MARTIN CORPORATION DEFINED CONTRIBUTION PLANS MASTER TRUST LOCKHEED MARTIN CORPORATION MASTER RETIREMENT TRUST MAINSTAY VP EMERGING MARKETS EQUITY PORTFOLIO MAINSTAY VP MFS UTILITIES PORTFOLIO MANAGED PENSION FUNDS LIMITED MANAGED PENSION FUNDS LIMITED MANAGED PENSION FUNDS LIMITED MERCER EMERGING MARKETS EQUITY FUND MERCER QIF FUND PLC MOUNT WILSON GLOBAL FUND L.P. NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL RAILROAD RETIREMENT INVESTMENT TRUST NAV CANADA PENSION PLAN NEUBERGER BERMAN INVESTMENT FUNDS PLC NEUBERGER BERMAN SYSTEMATIC GLOBAL EQUITY TRUST NEW ZEALAND SUPERANNUATION FUND NORGES BANK NORTHERN EMERGING MARKETS EQUITY INDEX FUND NORTHERN TRUST COLLECTIVE ALL COUNTRY WORLD INDEX (ACWI) EX-US FUND-LENDING NORTHERN TRUST COLLECTIVE EMERGING MARKETS INDEX FUND-LENDING NORTHERN TRUST COMPANY SUB-ADVISED COLLECTIVE FUNDS TRUST NORTHERN TRUST INVESTMENT FUNDS PLC NORTHERN TRUST UCITS FGR FUND NTCC COLLECTIVE FUNDS FOR EMPLOYEE BENEFIT TRUSTS NTGI - QM COMMON DAILY ALL COUNTRY WORLD EX-US EQUITY INDEX FUND - LENDING NTGI - QM COMMON DAILY ALL COUNTRY WORLD EX-US INVESTABLE MARKET INDEX FUND - LENDING NTGI - QM COMMON DAILY EMERGING MARKETS EQUITY INDEX FUND - LENDING NTGI - QM COMMON DAILY EMERGINGMARKETS EQUITY INDEX FUND-NON LENDING OCEANROCK INTERNATIONAL EQUITY FUND OMERS ADMINISTRATION CORPORATION OPPENHEIMER EMERGING MARKETS REVENUE ETF PARAMETRIC EMERGING MARKETS CORE FUND PARAMETRIC EMERGING MARKETS FUND PARAMETRIC TAX-MANAGED EMERGING MARKETS FUND PENSIOENFONDS METAAL OFP PICTET - EMERGING MARKETS HIGH DIVIDEND PICTET - EMERGING MARKETS INDEX PICTET - WATER PICTET GLOBAL SELECTION FUND - GLOBAL HIGH YIELD EMERGING EQUITIES FUND PICTET GLOBAL SELECTION FUND - GLOBAL GROWING MARKET FUND PICTET GLOBAL SELECTION FUND - GLOBAL HIGH YIELD UTILITIES EQUITY FUND PICTET GLOBAL SELECTION FUND - GLOBAL UTILITIES EQUITY CURRENCY HEDGED FUND PICTET GLOBAL SELECTION FUND - GLOBAL UTILITIES EQUITY FUND POWERSHARES FTSE RAFI EMERGING MARKETS PORTFOLIO POWERSHARES GLOBAL WATER PORTFOLIO POWERSHARES S&P EMERGING MARKETS MOMENTUM PORTFOLIO PRINCIPAL FUNDS, INC. - INTERNATIONAL EMERGING MARKETS FUND PRINCIPAL GLOBAL INVESTORS FUNDS PRINCIPAL LIFE INSURANCE COMPANY PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. - INTERNATIONAL EMERGING MARKETS ACCOUNT PRUDENTIAL INVESTMENT PORTFOLIOS 2 - PRUDENTIAL QMA EMERGING MARKETS EQUITY FUND PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY PRUDENTIAL WORLD FUND, INC. - PRUDENTIAL QMA INTERNATIONAL EQUITY FUND PUBLIC EMPLOYEE RETIREMENT SYSTEM OF IDAHO PUBLIC SECTOR PENSION INVESTMENT BOARD QS INVESTORS DBI GLOBAL EMERGING MARKETS EQUITY FUND LP RAILWAYS PENSION TRUSTEE COMPANY LIMITED RAYTHEON COMPANY MASTER TRUST RENAISSANCE EMERGING MARKETS EQUITY PRIVATE POOL ROBUSTA EMERGING MARKETS EQUITY FUND ROCHE U.S. RETIREMENT PLANS MASTER TRUST RUSSELL INSTITUTIONAL FUNDS, LLC - RUSSELL EMERGING MARKETS EQUITY PLUS FUND RUSSELL INSTITUTIONAL FUNDS,LLC - RUSSELL GLOBAL LISTED INFRASTRUCTURE FUND SCHWAB EMERGING MARKETS EQUITY ETF SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX ETF SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX FUND SCOTTISH WIDOWS INVESTMENT SOLUTIONS FUNDS ICVC- FUNDAMENTAL INDEX EMERGING MARKETS EQUITY FUND SOUTHERN CA EDISON CO NUCLEAR FAC QUAL CPUC DECOM M T FOR SAN ONOFRE AND PALO VERDE NUC GEN STATIONS SPDR MSCI EMERGING MARKETS FOSSIL FUEL FREE ETF SPDR MSCI EMERGING MARKETS STRATEGICFACTORS ETF SPDR S&P EMERGING MARKETS ETF SSGA MSCI ACWI EX-USA INDEX NON-LENDING DAILY TRUST SSGA SPDR ETFS EUROPE I PLC SSGA SPDR ETFS EUROPE I PLC SSGA SPDR ETFS EUROPE II PUBLIC LIMITED COMPANY STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF NEW JERSEY COMMON PENSION FUND D STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS STATE STREET EMERGING MARKETS EQUITY INDEX FUND STATE STREET GLOBAL ADVISORS LUXEMBOURG SICAV - STATE STREET GLOBAL EMERGING MARKETS INDEX EQUITY FUND STATE STREET GLOBAL EQUITY EX-US INDEX PORTFOLIO STATE STREET IRELAND UNIT TRUST STATE STREET MSCI ACWI EX USA IMI SCREENED NON-LENDING COMMON TRUST FUND STATE STREET MSCI BRAZIL INDEX NON-LENDING COMMON TRUST FUND STATE STREET RUSSELL RAFI GLOBAL EX-U.S. INDEX NON-LENDING COMMON TRUST FUND STATE STREET TRT LTD AS DEP FOR SCOTTISH WID TRA AND SPECIALIST INV FDS ICVC - EMERGING MARKETS FUND STATE STREET TRUSTEES LIMITED ATF ABERDEEN CAPITAL TRUST STATE UNIVERSITY RETIREMENT SYSTEM SUMMIT WATER INFRASTRUCTURE MULTIFACTOR ETF TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHERS' RETIREMENT SYSTEM OF THE STATE OF ILLINOIS THE BANK OF NEW YORK MELLON EMPLOYEE BENEFIT COLLECTIVE INVESTMENT FUND PLAN THE BOARD OF ADMINISTRATION OF THE LOS ANGELES CITY EMPLOYEES' RETIREMENT SYSTEM THE CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM THE COCA COLA MASTER RETIREMENT TRUST THE GOVERNMENT OF THE PROVINCE OF ALBERTA THE HIGHCLERE INTERNATIONAL INVESTORS EMERGING MARKETS SMID FUND THE HONEYWELL INTERNATIONAL INC. MASTER RETIREMENT TRUST THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR HSBC BRAZIL INFRASTRUCTURE EQUITY MOTHER FUND THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE OF NIKKO BRAZIL EQUITY MOTHER FUND THE MASTER TRUST BANK OF JAPAN, LTD. RE: RUSSELL GLOBAL ENVIRONMENT TECHNOLOGY FUND THE MASTER TRUST BANK OF JAPAN, LTD. RE: RUSSELL GLOBAL ENVIRONMENT TECHNOLOGY FUND THE MONETARY AUTHORITY OF SINGAPORE THE MONETARY AUTHORITY OF SINGAPORE THE NOMURA TRUST AND BANKING CO., LTD. RE: INTERNATIONAL EMERGING STOCK INDEX MSCI EMERGING NO HEDGE MOTHER FUND THE PENSION RESERVES INVESTMENT MANAGEMENT BOARD THE REGENTS OF THE UNIVERSITY OF CALIFORNIA THE REGENTS OF THE UNIVERSITY OF CALIFORNIA THE REGENTS OF THE UNIVERSITY OF CALIFORNIA THE SEVENTH SWEDISH NATIONAL PENSION FUND- AP 7 EQUITY FUND THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO TIAA-CREF FUNDS - TIAA-CREF EMERGING MARKETS EQUITY FUND TIAA-CREF FUNDS - TIAA-CREF EMERGING MARKETS EQUITY INDEX FUND TRADITIONAL FUNDS PLC - F&C MULTI STRATEGY GLOBAL EQUITY FUND TRUST & CUSTODY SERVICES BANK, LTD. RE: DIAM BRICS EQUITY MOTHER FUND TRUST & CUSTODY SERVICES BANK, LTD. RE: EMERGING EQUITY PASSIVE MOTHER FUND UAW RETIREE MEDICAL BENEFITS TRUST UAW RETIREE MEDICAL BENEFITS TRUST UAW RETIREE MEDICAL BENEFITS TRUST UNITED CHURCH FUNDS, INC. UTAH STATE RETIREMENT SYSTEMS VAILSBURG FUND LLC VANGUARD EMERGING MARKETS SELECT STOCK FUND VANGUARD EMERGING MARKETS STOCK INDEX FUND VANGUARD FTSE ALL-WORLD EX-US INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD GLOBAL EQUITY FUND, A SERIES OF VANGUARD HORIZON FUNDS VANGUARD INTERNATIONAL VALUE FUND VANGUARD INVESTMENT SERIES PLC VANGUARD INVESTMENTS FUNDS ICVC-VANGUARD FTSE GLOBAL ALL CAP INDEX FUND VANGUARD INVESTMENTS FUNDS ICVC-VANGUARD GLOBAL EMERGING MARKETS FUND VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VIRGINIA RETIREMENT SYSTEM VOYA EMERGING MARKETS INDEX PORTFOLIO VOYA INVESTMENT MANAGEMENT CO. LLC WASHINGTON STATE INVESTMENT BOARD WELLS FARGO BANK DECLARATION OF TRUST ESTABLISHING INVESTMENT FUNDS FOR EMPLOYEE BENEFIT TRUSTS WILSHIRE MUTUAL FUNDS, INC.-WILSHIRE INTERNATIONAL EQUITY FUND WISDOMTREE EMERGING MARKETS DIVIDEND FUND WSIB INVESTMENT (PUBLIC EQUITIES) POOLED FUND TRUST This is a free English translation of the original minutes drawn up in the Book of Minutes no. 8 of the Company’s Shareholders’ Meetings. MARIALVE S. MARTINS Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 31, 2017 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
